                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


UNITED STATES OF AMERICA                       §
                                               §
                                               §              CASE NUMBER 6:18-CR-60
v.                                             §
                                               §
                                               §
JESUS PEREZ-MORALES                            §
                                               §


                ORDER ADOPTING MAGISTRATE JUDGE=S FINDINGS
                OF FACT AND RECOMMENDATION ON GUILTY PLEA


       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge K. Nicole Mitchell regarding Defendant=s plea of guilty to Counts 1 and

2 of the Information charging Defendant with violations of 21 U.S.C. § 846—Conspiracy to

Possess with Intent to Distribute and Distribution of a Mixture or Substance Containing a

Detectable Amount of Cocaine, and 18 U.S.C. § 924(c)(1)(A)—Use, Carrying, and Possession of

a Firearm During and in Furtherance of a Drug Trafficking Crime.

       Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11,

the Magistrate Judge recommends that the Court accept the defendant=s guilty plea. The parties

waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed on June 5, 2019, are hereby ADOPTED.




                                               1
    .
        It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the plea agreement is approved by the Court, conditioned upon a review of the

presentence report.

        It is finally ORDERED that, pursuant to Defendant=s plea agreement, the Court finds

Defendant, Jesus Perez-Morales, GUILTY of Counts 1 and 2 of the Information in the above-

numbered cause and enters a JUDGMENT OF GUILTY against Defendant as to Counts 1 and 2

of the Information.

        SIGNED this 11th day of June, 2019.



                                                      ____________________________________
                                                      ROBERT W. SCHROEDER III
                                                      UNITED STATES DISTRICT JUDGE




                                              2
